NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YURIBIA MEDINA DAMACIO,                         No.    15-73425

                Petitioner,                     Agency No. A205-259-009

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Yuribia Medina Damacio, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We deny the petition for review.

        Substantial evidence supports the agency’s determination that Medina

Damacio failed to establish the harm she experienced or fears in Mexico was or

would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). We do not address Medina Damacio’s contentions as to

the cognizability of a proposed particular social group because the BIA did not

deny relief on this ground. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829

(9th Cir. 2011) (“In reviewing the decision of the BIA, we consider only the

grounds relied upon by that agency.” (citation and internal quotation marks

omitted)). Thus, Medina Damacio’s asylum and withholding of removal claims

fail.

        Substantial evidence also supports the agency’s denial of CAT relief because

Medina Damacio failed to show it is more likely than not she would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




                                          2                                    15-73425
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    15-73425